ON MOTION
ORDER
Andres Gutierrez Estrada, moves for reconsideration of the court's order dated February 2, 2011 dismissing his petition for review for failure to file a corrected brief and a time extension to amend his brief. Estrada states “the appellant had not received the rejection notice until February 24, 2011.”
Upon consideration thereof,
It Is Ordered That:
The motion will be granted, the mandate will be recalled, the dismissal order will be vacated, and the petition for review will be reinstated if, within 60 days of the date of filing of this order, Estrada files his corrected informal brief.